IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHELLE L. CLARK,                     NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                           FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,

v.                                     CASE NO. 1D14-0987

GARY L. CLARK, FORMER
HUSBAND,

      Appellee.


_____________________________/

Opinion filed February 9, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

E. Jane Brehany, Pensacola, for Appellant.

No Appearance for Appellee.




PER CURIAM.

      Michelle L. Clark appeals a Final Judgment of Dissolution of Marriage,

challenging the trial court’s valuation of several marital assets and her award of two
years’ bridge-the-gap alimony. We affirm on all issues raised, except as to the

court’s treatment of the former husband’s Fidelity Investment Account #5219.

      Regarding that asset, the court determined:

             At the time of the filing of the Petition for Dissolution of
             Marriage, the account had a balance of $103,291.00. At
             the beginning of the marriage, the account had a balance
             of $107,239.00. Therefore, the account had a greater
             balance at the beginning of the marriage than it did at the
             time of the filing of the Petition for Dissolution of
             Marriage. Since there was no evidence that the account
             increased in value due to marital funds, the Court has no
             legal basis to designate a portion of this account as a
             marital asset.

The court did not err in using the petition filing date as the date for valuing the asset.

Under section 61.075(7), Florida Statutes (2012), the date the petition for dissolution

of marriage was filed is an appropriate date for classifying the parties’ assets as

marital, and “[t]he date for determining value of assets . . . classified as marital is the

date or dates as the judge determines is just and equitable under the circumstances.”

But the account statements in the record reflect a value of $149,009.76 on March 1,

2013, $135,888.40 on March 31, 2013, and $103,290.62 on April 30, 2013. The

petition for dissolution in this case was filed on March 8, 2013. It thus appears the

trial court misread the account statements.

       Therefore, we reverse that portion of the final judgment equitably distributing

the parties’ marital assets and liabilities, and remand to the trial court to determine

the correct value of the former husband’s Fidelity Investment Account #5219, and
                                            2
to revise the equitable distribution scheme accordingly. In all other respects, the

final judgment is affirmed.

      AFFIRMED, in part; REVERSED, in part; and REMANDED.



PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.




                                        3